Atkinson, J.
1. Where proceedings are instituted by a power company against a landowner to condemn property under the Civil Code, § 5206 et seq., and an appeal is taken from the award of the assessors, the company, not having taken possession of the land, may dismiss the condemnation proceedings pending the appeal. Civil Code, §§ 5548, 5627; 2 Lewis on Eminent Domain, § 954; Sowers v. Cincinnati etc. R. Co., 162 Ind. 676 (71 N. E. 134); Millichar v. Iowa City, 116 Iowa, 390 (90 N. W. 86); Cornwall v. Louisville Ry. Co., 104 Ky. 29 (46 S. W. 685).
2. Applying the law as pronounced in the preceding note, it was erroneous, in the mandamus proceeding, to require the clerk of the superior court to issue an execution for the amount of the award returned by the assessors.

Judgment reversed.


All the Justices concur.